01/13/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0217


                                      DA 20-0217
                                   _________________



IN THE MATTER OF:

T.N.B., A.M.B, and S.M.B,                                          ORDER

      Youths in Need of Care.


                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Mary Jane Knisely, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 January 13 2021